                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF ALASKA

INEZ B., 1

                               Plaintiff,
      v.

ANDREW SAUL,
Commissioner of Social Security,

                                Defendant.      Case No. 4:18-cv-00030-TMB


                                    ORDER RE ATTORNEY FEES

           Having duly considered Plaintiff’s Motion for Attorney Fees at Docket 36,

Defendant’s response in opposition at Docket 38 opposing the language in Plaintiff’s

proposed order, and Plaintiff’s amended proposed order at Docket 39,

           IT IS HEREBY ORDERED that Plaintiff is awarded attorney fees under the Equal

Access to Justice Act in the amount of $3,345.58, consistent with Astrue v. Ratliff. 2 If the

EAJA fees and costs are not subject to any offset and a valid assignment is provided to

SSA, the award shall be paid directly to the order of Paul B. Eaglin. If there is an offset,

any remainder shall be made payable to Plaintiff, based on the Department of the

Treasury’s Offset Program and standard practices. All checks must be sent care of the




1
  Plaintiff’s name is partially redacted in compliance with Federal Rule of Civil Procedure
5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
Management of the Judicial Conference of the United States. See Memorandum, Committee on
Court Administration and Case Management of the Judicial Conference of the United States (May
1, 2018), available https://www.uscourts.gov/sites/default/files/18-cv-l-suggestion_cacm_0.pdf.
2
    560 U.S. 586 (2000).




            Case 4:18-cv-00030-TMB Document 40 Filed 08/03/20 Page 1 of 2
office of the Plaintiff’s counsel at: Paul B. Eaglin, Eaglin Law Office, P.O. Box 6033,

Syracuse, New York 13217-6033.

      DATED this 3rd day of August, 2020 at Anchorage, Alaska.


                                                  /s/ Timothy M. Burgess___________
                                                  TIMOTHY M. BURGESS
                                                  UNITED STATES DISTRICT JUDGE




Case No. 4:18-cv-00030-TMB, Inez B. v. Saul
Order re Attorney’s Fees
Page 2 of 2


        Case 4:18-cv-00030-TMB Document 40 Filed 08/03/20 Page 2 of 2
